PER CURIAM.
Appellant was convicted of trafficking in oxycodone and sale of delivery of alprazo-lam. He appeals the summary denial of his "three-claim’ motion for post-conviction relief. We affirm the summary denial of points one and two without further comment. However, we reverse and remand as to point three, where appellant claims trial counsel misadvised him that - if he testified at trial he could be cross-examined as to .the details of his prior criminal record. See Hicks v. State, 666 So.2d 1021, 1023 (Fla. 4th DCA 1996); Curtis v. State, 689 So.2d 423, 424 (Fla. 4th DCA 1997); Hope v. State, 960 So.2d 912, 913 (Fla. 4th DCA 2007). The trial court is directed, to either attach portions of the record conclusively showing appellant is not entitled to relief as to this claim or to conduct an evidentiary hearing.

Affirmed in part, reversed in part, and remanded with directions.

GROSS, TAYLOR and DAMOORGIAN, JJ., concur.